DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Examiner acknowledges the reply filed 08/23/2021. Claims 1, 15 and 19 were amended.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-16, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer et al (U.S. Pat. 5,868,711, hereinafter “Kramer”) in view of Miller et al. (US 2010/0004626, hereinafter “Miller”), further in view of Schmidt et al (U.S. Pat. 3,815,605, hereinafter “Schmidt”).
Regarding claim 1, Kramer discloses a method for accessing bone marrow in a sternum of a human patient (see col. 15, lines 38-40), the method comprising:
placing a sternal locator 40/86 (Fig. 4) having an alignment feature (it is noted that any edge of the locator can be an alignment feature when used for the purpose of aligning the locator to the intended location on the patient), the sternal locator including a stabilizer 40 (Fig. 4) having one or more longitudinally-oriented flexible tabs 
manually inserting an intraosseous (IO) device into the patient, the IO device comprising a penetrator 60 (Fig. 3) having a tip, and a hub 68/70/72/74/76/80 (Fig. 3) coupled to the penetrator 60, the hub comprising a flanged portion 68 (i.e., the portion 68 is flanged relative to the element 76), where the manually inserting includes inserting the penetrator through a passageway 62 in the sternal locator (as illustrated by the movement of the IO device in Figs. 3-4); and
manually applying pressure to the IO device until the one or more tab engage the flanged portion of the hub (as illustrated in Figs 2, 4 and 12, the IO device is inserted through the stabilizer 40, pierces the skin and the marrow 50 and then engages into locking configuration with the flanged portion 68 using the tabs, upon which time the IO device is not able to travel further downward). 
It is noted that while Kramer discloses that the method can be carried out on the sternum (see col. 15, lines 38-40), Kramer does not appear to explicitly disclose locating a sternal notch on a chest of the patient and placing the sternal locator on the chest of the patient such that the alignment feature is aligned with the sternal notch; and contacting the sternal locator directly with a gloved or ungloved hand of a user and pushing the sternal locator against the chest of the patient.

Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the method of Kramer, in order to perform the steps of locating the locating a sternal notch on a chest of the patient and placing the sternal locator on the chest of the patient such that the alignment feature is aligned with the sternal notch, in order to assist in guiding the intraosseous device to an accurate desired location for a sternal puncture.
Further, Kramer in view of Miller does not appear to disclose two or more probes extending from the second surface of the stabilizer; and the step of applying pressure to the sternal locator until the probes penetrate skin and contact anterior compact bone of the patient’s sternum.
Schmidt discloses a device for accessing bone marrow in the sternum of a patient (see col. 2, lines 1-3), the device having a locator comprising a stabilizer 51 
Schmidt also discloses the method of using the device comprising placing the locator at its intended location on the skin and applying pressure to the locator until the probes penetrate the skin and contact anterior compact bone of the patient (see Fig. 8 illustrating the probes 53 piercing the anterior compact bone 136; see also col. 9, lines 60-66), after which a penetrator of an IO device is inserted through the locator to pierce the bone marrow (see col. 3, line 28-40 describing the probes as “legs” which pierce the skin and compact bone layer followed by an IO device referred to as a “coupling member” which pierces the bone marrow through a hole in the locator).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Kramer in view of Miller, in order to provide probes extending from a second surface of the stabilizer, and to perform the step of applying pressure to the sternal locator until the probes penetrate skin and contact anterior compact bone of the patient’s sternum, as taught in Schmidt, in order to stabilize an IO device when performing the procedure (see Schmidt at col. 10, lines 8-11 disclosing that the probes 53 “produce a high transverse stability” of the IO device inserted into the bone marrow). 
Regarding claim 4, Kramer in view of Miller and Schmidt discloses delivering fluid through the IO device and into an intraosseous space in the sternum of the patient (see Kramer at col. 3, lines 27-30 and co. 24, lines 47-62; as noted above, Kramer also discloses performing the method in the sternum).

Regarding claim 6, Kramer discloses that the stabilizer further comprises a circumferential collar (see elements 102/104/106 in Fig. 8) with a collar contact surface 102/106 configured to contact a portion of the IO device (see Fig. 4 illustrating the IO device contacting the surfaces) and a passageway 62 configured to receive the penetrator (see Fig. 4).  
Regarding claim 7, Kramer in view of Miller and Schmidt discloses that the alignment feature is an arc-shaped surface (see alignment feature 64 of Miller being arch-shaped).
Regarding claim 8, Kramer discloses that each of the one or more longitudinally-oriented tabs includes an inwardly projecting portion 84/92 (Figs. 15-16).
Regarding claims 9-10, Kramer in view of Miller and Schmidt discloses that the two or more probes are fixed to the stabilizer (as illustrated in Fig. 8 of Schmidt) but does not appear to disclose that the probes comprise stainless steel. 
However, at the time of the invention it would have been obvious to choose stainless steel as the probe material because stainless steel was known at the time of the invention to be strong, sterilizable and resistant to corrosion. 
Regarding claim 11, Kramer discloses that the IO device includes an inner penetrator 150 (i.e., a trocar which is fitted within the cannula 152; see col. 9, lines 38-
Regarding claims 12-13, Kramer discloses that the IO device includes a grip coupled to and fixedly attached to an outer penetrator hub (such as a fitting 72 that is attached to the cannula 152 and is able to be gripped) that is coupled to the outer penetrator.
Regarding claim 14, Kramer discloses that the inner penetrator is coupled to an inner penetrator hub (such as a cap 80; see col. 9, lines 60-62), and the inner penetrator hub and outer penetrator hub are coupled to each other.
However, Kramer does not appear to disclose that the coupling between the inner penetrator hub and outer penetrator hub is through complimentary Luer connectors.
Miller, however, discloses the outer penetrator having a hub with a luer connector (see Miller at Figs. 2b and 3c, element 201; see also [0059]), and an inner penetrator having a hub with a luer connector to connect to the luer connector of the outer penetrator hub (see Figs. 2b and 3c, element 180; see also para [0059]).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Kramer so that the inner and outer penetrator hubs are connected to each other via complimentary luer connectors, as taught by Miller, as Miller discloses that these connectors would allow various types of 
Regarding claim 15, Kramer discloses a method for accessing bone marrow in a sternum of a human patient (see col. 15, lines 38-40), the method comprising:
providing an intraosseous device 12 (see Figs. 1-3) comprising a penetrator 60 (Fig. 3) coupled to a hub 68/70/72/74/76/80 (Fig. 3);
providing a sternal locator 40/86 (Fig. 4) comprising an alignment feature (it is noted that any edge of the locator can be an alignment feature when used for the purpose of aligning the locator to the intended location on the patient) and a stabilizer 40 (Fig. 4), the stabilizer including a tab 84/182/186 (Fig. 14) extending longitudinally from a first surface 180/184 (Fig. 14) of the stabilizer (i.e., the tabs include a portion 84 that projects longitudinally beyond the first surface to a longitudinally proximal surface 106; see Figs. 12A and 14) and configured to secure the stabilizer to the intraosseous (IO) device (as illustrated in Figs. 12a and Fig. 18, a portion of the latch secures element 166 of the IO device to the locator; see also col. 7, lines 29-34 and col. 10, lines 35-50), and a passageway 62 (Fig. 3) extending through the stabilizer from the first surface to a second surface (i.e., the second surface being the underside of the stabilizer 40);
inserting the penetrator of the intraosseous device through the passageway of the stabilizer (as illustrated by the movement of the IO device in Figs. 3-4); and
applying pressure to the intraosseous device to pierce the skin and the anterior compact bone until the tab engages the hub of the penetrator (as illustrated in Figs 2, 4 and 12, the IO device is inserted through the stabilizer 40, pierces the skin and the per se pierces the anterior compact bone). 
It is noted that while Kramer discloses that the method can be carried out on the sternum (see col. 15, lines 38-40), Kramer does not appear to explicitly disclose locating a sternal notch on a chest of the patient and placing the sternal locator on the chest of the patient such that the alignment feature is aligned with the sternal notch. 
However, in the context of accessing the sternum, these steps were well-known at the time of the invention. For example, Miller discloses a method for accessing bone marrow in a sternum of a human patient, comprising locating a sternal notch on a chest of the patient and placing a sternal notch locator 60 (Fig. 7) having an alignment feature 64 (Fig. 7) on the chest of the patient such that the alignment feature is aligned with the sternal notch (see para [0115] disclosing that the alignment feature 64 is aligned with the sternal notch 104 in the manubrium 92 of the sternum). Further, after the sternal notch locator 60 is placed accordingly, the user applies pressure to an IO device 160d (Fig. 8c) to pierce the anterior compact bone 106 of the sternum (see Fig. 8c) to access the marrow 108.
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the method of Kramer, in order to perform the steps of locating the locating a sternal notch on a chest of the patient and placing the sternal locator on the chest of the patient such that the alignment feature is aligned with the sternal notch, in 
Further, Kramer in view of Miller does not appear to disclose a probe extending from the second surface of the stabilizer; and the step of applying pressure to the sternal locator until the probe penetrates skin and touches anterior compact bone of the patient’s sternum.
Schmidt discloses a device for accessing bone marrow in the sternum of a patient (see col. 2, lines 1-3), the device having a locator comprising a stabilizer 51 (Figs. 7-8) having a first surface (i.e., the top surface of the stabilizer 51 from which an element 50 extends) and a second surface (i.e., the underside surface of the stabilizer 51), comprising at least one probe 53 (Figs. 7-8) extending from the second surface. 
Schmidt also discloses the method of using the device comprising placing the locator at its intended location on the skin and applying pressure to the locator until the probe penetrates skin and touches anterior compact bone of the patient (see Fig. 8 illustrating the probes 53 piercing the anterior compact bone 136; see also col. 9, lines 60-66), after which a penetrator of an IO device is inserted through the locator to pierce the bone marrow (see col. 3, line 28-40 describing the probes as “legs” which pierce the skin and compact bone layer followed by an IO device referred to as a “coupling member” which pierces the bone marrow through a hole in the locator).
A skilled artisan would have found it obvious at the time of the invention to modify the method of Kramer in view of Miller, in order to provide a probe extending from a second surface of the stabilizer, and to perform the step of applying pressure to the sternal locator until the probe penetrates skin and touches anterior compact bone of the 
Regarding claim 16, Kramer discloses that the tab is configured to flex outwardly away from a center of the stabilizer as a portion of the tab contacts a portion of the hub while inserting the penetrator of the intraosseous device through the passageway of the stabilizer (see Fig. 18 showing an arrow illustrating the direction that the tab 84 moves as the IO device 12 is inserted into the hub).
Regarding claim 19, Kramer in view of Miller and Schmidt discloses the method as being substantially similar to the method recited in claim 18, and Kramer further discloses that:
the IO device has an outer penetrator 152 (i.e., a cannula; see col. 9, lines 38-41) coupled to an outer penetrator hub (such as a fitting 72 that is connected to the cannula 152) and an inner penetrator 150 (i.e., a trocar which is fitted within the cannula 152; see col. 9, lines 38-41) coupled to an inner penetrator hub (such as a cap 80; see col. 9, lines 60-62), such that the outer penetrator is configured to slidably receive a portion of the inner penetrator (see col. 9, lines 38-41), and after the IO device has been inserted, withdrawing the inner penetrator from the outer penetrator such that the outer penetrator remains coupled to the stabilizer of the sternal locator to form a conduit in direct fluid communication with an intraosseous space (see col. 9, lines 42-44).
Regarding claim 20, Kramer discloses that a surface of the flexible tab is configured to resist or impede travel of the outer penetrator 152 after the outer penetrator is inserted in the intraosseous space (i.e., as noted above, the flexible tabs .

Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer et al (U.S. Pat. 5,868,711) in view of Miller et al. (US 2010/0004626), further in view of Schmidt et al (U.S. Pat. 3,815,605), further in view of Browne (U.S. Pub. 2010/0298831, hereinafter “Browne”).
Regarding claims 2 and 3, Kramer discloses that the sternal locator includes an underside (as described above), but does not appear to disclose at least one adhesive member coupled to the underside, and least one removable liner coupled to the adhesive member and prior to inserting the IO device, removing the liner from the adhesive member. Further, regarding claim 3, Kramer does not appear to disclose pressing the adhesive member against the skin of the patient (i.e., the adhesive member is shown to be pressed against the patient’s skin). 
Browne discloses a similar access device for accessing the bone marrow in the sternum, having a sternal locator 414 with an underside with an adhesive member 419 (Fig. 20) coupled thereto, and at least one removable liner 419a (see Fig. 20 and para [0183]) designed to be removed before the sternal locator 414 is applied to the patient. The locator 414 may then be pressed on the skin by way of the adhesive 419 (see para [0184]).
  A skilled artisan would have found it obvious at the time of the invention to modify the method of Kramer in view of Miller and Schmidt, in order to provide an . 

Claims 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kramer et al (U.S. Pat. 5,868,711) in view of Miller et al. (US 2010/0004626), further in view of Schmidt et al (U.S. Pat. 3,815,605), further in view of Csincsura et al (U.S. Pub. 2006/0030815 A1).
Regarding claims 17 and 18, it is noted that Kramer in view of Miller and Schmidt does not appear to disclose that passing the portion of the hub of the penetrator over the portion of the tab results in an audible sound (as per claim 17), or a tactile feedback (as per claim 18) indicating the tab has snapped into place.
Csincsura discloses a method for accessing a portion of a patient, having a base comprising a first locking element located on a hub 1, and a second device 2 having a second locking element to be coupled to the first locking element, and when the locking elements engage an audible snapping or tactile sensation can be heard and sensed, respectively, by the user. See paras [0013] and [0035].
A skilled artisan would have found it obvious at the time of the invention to modify the method of Kramer in view of Miller and Schmidt, according to the teaching in Csincsura, such that the hub passing over the tab results in an audible sound (as per claim 17), or a tactile feedback (as per claim 18) indicating the tab has snapped into place, based on the teaching in Csincsura that doing so would allow the user to know .

Response to Arguments
Applicant's arguments filed 08/23/2021 have been fully considered but they are not persuasive.
Applicant argued that Kramer, which discloses a tab 84/182/186, does not correspond to the claimed tab (Remarks, pg. 9).
This argument is not persuasive because Applicant has not appeared to point out, specifically, what component(s) of the claimed tab are asserted to be distinguished from the tab disclosed in Kramer, nor has Applicant pointed out how the tab 84/182/186 is inconsistent with a skilled artisan’s understanding of the meaning of the term “tab”. 
Further, Applicant argued that the latch 84, insofar as corresponding to the claimed tab, does not extend longitudinally, as claimed, from the injector interface surface 180 of the receiver 40 (i.e., a first surface of the stabilizer).
As clarified above, the tabs include a portion 84 that projects longitudinally beyond the first surface to a longitudinally proximal surface 106; see Figs. 12A and 14. This portion constitutes the tab extending longitudinally from the injector interface surface 180/184. Further, under an alternative interpretation of the injector interface surface being surface 180 alone, the tab includes portions 182 and 84 that both extend longitudinally beyond the surface 180. Thus, Applicant’s argument is not persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
11/01/2021